Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Keithan Kashad Brown, Appellant                      Appeal from the 296th District Court of
                                                     Collin County, Texas (Tr. Ct. No. 296-
No. 06-20-00133-CR        v.                         84517-2018).       Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Keithan Kashad Brown, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED MAY 5, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk